UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 21, 2010 RAMTRON INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) 1850 Ramtron Drive, Colorado Springs, CO (Address of principal executive offices) (Zip Code) Delaware 0-17739 (State or other jurisdiction of incorporation or organization) (Commission File Number) 84-0962308 (I.R.S. Employer Identification No.) Registrant's telephone number, including area code:(719) 481-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION: Ramtron International Corporation reported today total revenue of $19.9 million for the third quarter of 2010, compared with $11.6 million reported for the same quarter of 2009.Third-quarter product revenue was $19.7 million, compared with product revenue of $11.3 million reported for the same quarter last year. Third-quarter net income was $342,000, or $0.01 per share, compared with net income of $131,000, or $0.01 per share, for the same quarter a year earlier. Third-quarter 2010 results include non-cash, stock-based compensation expense of $417,000, an income tax provision of $221,000, and other expense of $385,000 primarily related to a write-down of obsolete wafer masks. Product gross margin for the third quarter of 2010 was 52% compared to 53% for the third quarter of 2009. The full text of the press release is attached as Exhibit 99.1 to this Form 8-K Current Report. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS: (a)Financial Statements - Not Applicable (b)Pro-Forma Financial Information - Not Applicable (c)Shell Company Transactions - Not Applicable (d)Exhibits: Press Release dated October 21, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAMTRON INTERNATIONAL CORPORATION /s/ Eric A. Balzer Eric A. Balzer Chief Financial Officer (Principal Accounting Officer and Duly Authorized Officer of the Registrant) Dated: October 21, 2010 2
